Case: 2:11-cr-00223-MHW-TPK Doc #: 79 Filed: 06/16/20 Page: 1 of 5 PAGEID #: 255




 UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF OHIO
             EASTERN DIVISION AT COLUMBUS


UNITED STATES OF AMERICA

             -V-                              CASE No. 2:11CR223
                                              JUDGE MICHAEL WATSON
ARTHUR E, SCHLICHTER


   MOTION OF THE STATE OF OHIO TO INTERVENE IN FEDERAL
  CRIMINAL CASE TO SECURE RESTITUTION FUNDS IN RELATED
  ___________ STATE COURT CRIMINAL CASE_________________

     Now comes the Franklin County Prosecuting Attorney on behalf of the State of

Ohio in a related State court criminal case and moves the court for an Order that

grants limited intervention in the federal criminal case for the purposes of securing

partial restitution for victims in that state case, many of whom are also victims in

this case, said motion without objection of the United States Attorney.



                                       Respectfully submitted,

                                       /s/ Ron O’Brien
                                       Ron O'Brien
                                       Supreme Court ID Number (#0017245)
                                       Attorney for the Plaintiff, State of Ohio
                                       Prosecuting Attorney
                                       373 South High Street, 14th Floor
                                       Columbus, Ohio 43215
                                       (614) 525-6393 Telephone
                                       robrien@franklincountyohio.gov
                                       (614) 525-5205 Fax
Case: 2:11-cr-00223-MHW-TPK Doc #: 79 Filed: 06/16/20 Page: 2 of 5 PAGEID #: 256




      MEMORANDUM IN SUPPORT OF MOTION TO INTERVENE

     The defendant is serving concurrent state and federal sentences for a Theft and

Fraud scheme where substantial restitution was ordered in both cases. Defendant

received a NFL concussion settlement that has been deposited with the Clerk of this

court. One party ordered restitution in this case was a state court co-defendant of

Schlichter who also has a restitution order in state court under Case No.12CR-3274,

judgment entry attached. That party in state court is due and owing from the

restitution order in this case funds that the State of Ohio seeks to attach and have

paid over to the Franklin County Clerk of Courts for the purposes of making

restitution to the victims in that case, which again overlap with the Schlichter victims

in this and the State court case. The partial intervenor State of Ohio represents to the

Court that Bethany Hamilton, Assistant United States Attorney, has stated that the

United States does not object to this motion, and the State will serve a copy of this

motion to William Loveland, counsel for the party to whom the restitution is owed

in this case, as well as current counsel for Schlichter, Stephen Palmer, along with

Bethany Hamilton, Assistant U.S. Attorney.

                                        /s/ Ron O’Brien
                                        Ron O'Brien
                                        Supreme Court ID Number (#0017245)
                                        Attorney for the State of Ohio
                                        Franklin County Prosecuting Attorney
Case: 2:11-cr-00223-MHW-TPK Doc #: 79 Filed: 06/16/20 Page: 3 of 5 PAGEID #: 257




                        CERTIFICATE OF SERVICE

      This is to certify that a true and accurate copy of the foregoing has been

forwarded via electronic mail to Bethany Hamilton, Stephen Palmer, and William

Loveland, counsel as noted above, this 16th day of June, 2020.


                                      /s/ Ron O’Brien
                                      Ron O'Brien                #0017245
                                      Franklin County, Ohio
                                      Prosecuting Attorney
Case: 2:11-cr-00223-MHW-TPK Doc #: 79 Filed: 06/16/20 Page: 4 of 5 PAGEID #: 258
Case: 2:11-cr-00223-MHW-TPK Doc #: 79 Filed: 06/16/20 Page: 5 of 5 PAGEID #: 259
